 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Drivers and Helpers,Local UnionNo. 749,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of AmericaandAmerican Colloid Company.Case 17-CB-892February 18, 1972DECISION AND ORDERBY MEMBERS PANNING, JENKINS, AND KENNEDYOn October 29, 1971, Trial Examiner Paul E. Weilissued the attached Decision in this proceeding. There-after, the Respondent filed exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Nat-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and briefand has decided to affirm the Trial Examiner's rulings,findings,' and conclusions and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct, as amended, the National Labor RelationsBoard adoptsas itsOrder the recommended Order ofthe Trial Examiner and hereby orders that GeneralDrivers and Helpers, Local Union No. 749, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Sioux Falls, SouthDakota, its officers,agents,and representatives, shalltake the action set forth in the Trial Examiner's recom-mended Order.By its duly filed answer Respondent admitted and deniedvarious allegations of the complaint, denied the commissionof any unfair labor practices and for affirmative answer pledthat there has never been a meeting of the minds and that thepurported ratification of a purported agreement was invalidby reason of the fact that the membership of the Local Unioninvolved ratified an offer other than that offered by the Com-pany. On the issues thus raised, the matter came on for hear-ing before me in Scottsbluff, Nebraska, on September 9, 1971.The Respondent and the General Counsel were representedat the hearing. Representatives of the Charging Party werepresent but filed no appearance. All parties had an oppor-tunity to adduce evidence, call witnesses, examine and cross-examine them, argue on the record and submit briefs. TheGeneral Counsel and Respondent both argued orally at theclose of the hearing; a brief has been received from Respond-ent.Upon the entire record and in consideration of the brief, Imake the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTThe Company is a Delaware corporation engaged in sev-eral States in the mining, processing, distribution and sale ofBentonite clay. It operates a transportation terminal atScottsbluff, Nebraska, the facility involved in this proceeding.Annually the Company sells and distributes its products toa value in excess of $500,000 and annually sells goods andproducts and performs services valued in excess of $50,000from its Nebraska operation directly to and for customerslocated outside the State of Nebraska. Additionally, at theScottsbluff terminal the Company annually purchases goodsand services valued in excess of $50,000 directly from suppli-ers outside the State of Nebraska.The Company is an employer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization within themeaningof Section 2(5) of the Act.IIITHEALLEGED UNFAIR LABOR PRACTICE'The Respondent has excepted to certain credibility findings made bythe Trial Examiner.It is the Board's established policy not to overrule a TrialExaminer's resolutions with respectto credibilityunless the clear prepon-derance of all of the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products, Inc.,91 NLRB 544, enfd 188 F 2d362 (C.A. 3) We have carefully examined the record and find no basis forreversing his findingsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL E. WELL, Trial Examiner: On May 19, 1971, theAmerican Colloid Company, hereinafter called the Com-pany, filed a charge with the Regional Director for Region 17of the National Labor Relations Board, hereinafter called theBoard, alleging that General Drivers and Helpers, Local Un-ion No. 749, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, hereinaftercalled Respondent, refused to bargain in violation of Section8(b)(1) and (3) of the Act by refusing to execute an agreed-oncollective-bargaining agreement and by insisting that theCompany agree to changes in the terms of that agreement. OnAugust 19, 1971, the Regional Director issued a complaintagainst Respondent with the same allegations as the charge.195 NLRB No. 101Factual StatementOn August 26, 1970, Respondent was certified by theBoard as the exclusive collective-bargainingrepresentative ofall the employeesin a unit consistingof all over-the-roadtruck drivers, driver-warehousemen and mechanics stationedat the Company's Scottsbluff, Nebraska,terminal, excludingoffice-clerical employees, watchmen, professional employees,guards and supervisors as defined in the Act and all otheremployees, a unit appropriate for the purposes of collectivebargaining within themeaningof Section 9(b) of the Act.Respondent also represents a unit of productionand mainte-nance employees at a plant in Belle Fourche, South Dakota,in which it has had an agreementsinceJuly 1, 1969.The parties commencednegotiatingthe terms of a contracton December 8, 9, and 10, 1970, recessed until January 25,by mutual agreement, and negotiated on the 25th, 26th, and27th. The Union was represented throughout the negotiationsby a businessagent,Don Chmelka. On December 9 and 10an employee, Herschel Hubbard, sat in with Chmelka and inthe January negotiations another employee, Glenn Rietz,tookHubbard's place. The Employer was representedthroughout the negotiations by Max D. Brooks, the Com-pany's director of personnel. Mr. Brooks was accompaniedby Doyle Harding, the operations manager of the Company. GENERAL DRIVERSLOCAL 749475Throughoutthe negotiations most of the talkingwas done byBrooksand Chmelka.Prior tothe commencement of negotiations Respondentsubmitted a list of demands.On December8 the partiesagreed thatthey would follow, whereverpossible,the termsof theBelle Fourche contract and negotiate with that as abasis.Respondent announcedand the Companyacquiescedthat the contractwould have to be ratified by Respondent'smembership.During the course of negotiations the partiesagreed on many of the terms of the Bell Fourche contract. Inaddition the parties negotiated additional or different provi-sions in some regards.When agreement was reached on lan-guage Brooks would write out the agreement reached andgive a copyto Chmelkaeither at the time of the writing orat their next meeting.At the close of themeetingof January27 Brooksmade a final offer of a package of economic items.All other provisions of thecontract wereto thenegotiators'satisfactionapparentlyagreedon and Chmelkaagreed tosubmit thecompletedcontract to the membership for ratifica-tion with his recommendationthat it be accepted. At thistime Chmelka askedBrooksif the Companywas willing tomake the terms and conditionsof thecontractretroactive.Brooks stated that if ratificationwere accomplished by Feb-ruary 15 that he wouldsee to it that the conditions were maderetroactiveto February 1. Shortly afterthe meeting of the27th Chmelkainformed Brooks that the ratification meetingwould beconductedon February 13. Brookstold Chmelkathat he wouldcome to Scottsbluffon that day and would beavailable ifChmelka wantedto contact him.Among theprovisions negotiated by the parties was oneproviding for the paymentby the Companyto a driver of anadditional20 centsper mile for"countrydeliveries."Duringthe negotiations the definitionof "countrydeliveries" wasraised and Brooks statedthat the Company definedthe termas deliveries at least 3 miles from Federal,stateor countymaintained highways.The Union's negotiatorstook excep-tion tothisdefinition stating thatthe Companyhad alwayspaid for country deliveriesfor anydelivery more than 3 milesfrom thecitylimits.Afterconsultation Brooks stated that heunderstoodthat thishad been done at times, but it was notthe rule,and that the agreement he was prepared to enter intowas for the payment only under circumstances of deliveriesat least 3 miles off Federal, state andcountymaintainedhighwaysThe discussionapparently ended with his state-ment thatthe Company would paythe bonus as it had in thepastonly fordeliveries falling withinthe Company's defini-tion.Another issuebetween the partieswas a provision for thepayment tothe driver of $3 for each deliveryin addition tothe first on any one load.The Company offered thisprovisionafter the first year of a 3-year contract, although the Unionwanted it applied immediately.Accordingto thetestimony ofBrooks, agreement was reached on the issue at the negotia-tion sessionof January 25 that itwould become effective inthe secondyear of thecontract.The thirdmajor issuebetween thepartieshad to do withthe wage rate which was based on mileagedriven by each ofthe employees.The Company, prior tothe organization byRespondent,had paid a mileagerate of 6 centsa mile plusa subsistence allowance upto $6.50 a day for meals and themotel bills incurredby drivers who had to lay over on theroad.Accordingto Brooks'testimonyhe computed on thebasis of the 1969 figures that the meal and hotel billscost theCompany roughly1.4 cents per mile driven.Thisis based onthe computationthat the driversaveraged 100,000 miles ayear Becauseof the bookwork involved Brooksproposed toadd 1.5 cents to the mileage figure and the driver would payhis own lodging and meals.'On February 13 Brooks received a telephone call fromChmelka during the evening in which Chmelka said that hewas having trouble selling the mileage figure to the em-ployees.According to Brooks'testimony he told Chmelkathat if the employees wanted it the old way that his offerwould stand of 8.5 cents a mile the first year,9 cents thesecond year,9.5 the third year,but that the employees couldhave the option of reducing the offer by 5 cents and theEmployer would continue to pay meals and lodging as it hadin the past.Chmelka called Brooks back an hour or morelater and told him that the employees had ratified the con-tract and that they had decided on the 8.5-, 9- and 9.5-centfigures.'After the meeting of February 13, Brooks had his secretarytype up the contract and sent it to Chmelka.The record is notclear as to when it was received,but after he sent it Brookswaited a week or more and called Chmelka to find out if hehad received it. Chmelka said he had received it, but had nothad a chance to read it.Brooks then suggested that he readitand check it over which Chmelka agreed to do. A weeklater Brooks called Chmelka again and asked him if the con-tract met with his approval.Chmelka said it did except thatit did not contain a provision for a one-half day holiday beforeChristmas,agreed to during the negotiations.Brooks ac-knowledged that that was his mistake and that he wouldprepare a proposal containing that provision.The two thenagreed to meet on March 27 to sign the agreement, accordingto Brooks'testimony.In the meantime on February 15 Brooks informed the plantclerical staff thattheyshould compute the paychecks in ac-cordance with the schedule contained in the contract andprepare retroactive payments from February 1. It appearedthat it was not until the semimonthly paycheck of March 15that the employees first received checks computed under thenew schedules.On March 27 Brooks and Harding, representing the Com-pany,met with Respondent's Secretary-Treasurer and Busi-ness Agent Clem Weber,Chmelka,Rietz and a group of theemployees in the company offices Director of PersonnelBrooks brought the contracts in the number that he had beeninformed by Chmelka in their last conversation would berequired, and the corrected page to include the additional halfday that was omitted from the original draft He inserted thepage in all the copies of the agreement.Business Agent Weber then stated that the union group feltthat theyhad been misinformed and had some definite areasof contention and that they would not sign the contract aslong as the areas were not resolved.He then read off a list ofitems which,according to the testimony of Brooks, numberedabout 12 items,but according to the testimony of Weber, had10 items on it, which he indicated the parties had not reachedagreement on. When Weber said that the men had been mis-led or misinformed,Brooks reacted strongly and told Weber'It appears that a problem resulted from the fact that all of the tractorsdriven by the Company's drivers have sleeping accommodations in themNevertheless,under some circumstances the drivers preferred to sleep inmotels The only testimony with regard to use of sleeping accommodationswas offered by an employee who testified that prior to the contract henormally averaged about 2 nights a week sleeping in motels at companyexpense He also testified that he normally averaged 2,500 miles a week, butthat he drove 100,000 miles in 1970 The employee,Mr Johnston,testifiedthat since the contract was entered into, since February 1, until the weatherwarmed up he averaged 1 or maybe a little more nights per week in themotelApparently after mid-March he has slept in the cab of his truck.'These figures include a '/,-cent bonus which had also been paid prior tothe union organization 476DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the Company had negotiated in a fair and open mannerand had no intention of misleading anyone, to which Weberresponded that he meant to say that the employees weremisrepresented by their own people.He read off the list ofitems which included the matter of the 20 cents extra forcountry deliveries,the effective date of the $3 pickups, theinclusion of meals and lodging in the mileage rates and vari-ous other items. Brooks took the position that the Companyhad bargained and reached a contract and they were notabout to renegotiate the contract and he declined to negotiatefurther about the items read off by Weber on his list. Theunion group called a recess for 10 to 15 minutes. When theycame back into the room Weber stated that he had explainedto the drivers that there had been some apparent agreementreached in these areas and suggested that the Union hadboiled the problem down to three specific items. One was theeffective date of the additional$3 pickup charge and the othertwo concerned the unloading rate and the meals and lodging.Brooks reiterated that the Company contended that it had aratified agreement and they were not there to negotiate anyitems, but he said that there could be no mistake in theCompany's proposal as to the effective date of the additionalpickup,but if it would sell the issue he would move theeffective date of that pickup to the beginning of the contract.Weber replied that he had to have all three items or therewould be no contract.Brooks told Weber to forget it and saidhe was not negotiating, that he was willing to move up thedate and that was all. Weber asked if the Company wasrefusing to bargain. Brooks answered,"you are absolutelycorrect," and the meeting broke up.Weber testified that the list from which he read contained10 items of issues on which there were great misunderstand-ings. The items were as follows:1.Effective date of$3 pickup charge.2.Whether lodgings were to be paid on layovers of lessthan 24 hours.3.Brooms and shovels.4.Definition of unloading limits, whether it was 3miles off city limits or 3 miles off Federal, state or countymaintained highways.5.Whether bonuses were figured into vacation pay.6.Whether bonus deductions were subject to griev-ances.7.Funeral leave.8.Pallets.9.Whether drivers were responsible for pallets lostand had to pay for them.10.Whether drivers would have deductions from theiibonuses because of overloads.Respondent produced testimony that on the night of theratificationmeeting Business Representative Chmelka wasdrunk and misinformed members present as to the contractwhich was being put up to them for ratification.Chmelkatestified,but had very little recollection of exactly what hesaid.He recalled that he presented to the employees an alter-native of 8.5, 9 and 9.5, not to include meals, but did not tellthe employees that this did not include lodging.He also toldthe employees that they had an alternate offer of 6.5, 7.5 and8.5 which would include meals and lodging.He testified alsothat he told the employees that the effective date of the $3additional pay for a second pickup would be in 1971,the firstyear of the contract,and he told the people with regard to the20-cent bonus for country deliveries that they would be paidthe same astheyhad been doing it.Discussion and ConclusionsThe Respondent contends that there was no meeting of theminds because three of the provisions of the contract were notthe same as had been negotiated,and that,additionally, thecontract did not contain three other items that had beennegotiated.With respect to the latter Respondent is referringto a demand by the Union that pallets be provided for allbagged products because they were easier for the employeesto handle. The only evidence with regard to it was that ofBrooks who testified that the Company summarily turneddown the proposal on the grounds that it was too expensiveto the Company and provided no benefit to the Employer,that pallets were provided to some customers because theywere required but,because of the fact that pallets were easilylost and were expensive to purchase,itwas not economicalto provide them for all customers.This matter was raisedearly in negotiations and was never raised again after hisreaction.The second item referred to a demand that the Employerfurnish brooms,shovels and cab heaters for the use of theemployees as well as handtrucks and racks to put the hand-trucks in. Brooks testified in this regard that this matter wasdiscussed at the meeting of December 9 and that he re-sponded that the Company would not furnish brooms andshovels because they were easily lost and difficult to accountfor. Further he refused to furnish handtrucks,but agreed tohave racks installed on the trailers to store handtrucks if themen wished to supply their own. There was apparently nogreat discussion about heaters.Employee Herschel Hubbard testified that when the matterwas brought up the Company said they would not furnishhandtrucks, shovels and brooms and they did not need to putinto the contract a provision that they would furnish radiosand air conditioners because they already furnished those. Hewent on to testify:Chmelka and I talked and then came back and told themwe would take off two-wheel hand trucks and the com-pany would furnish the balance of the stuff,including theair conditioners and radios and put it in writing, andthey agreed to it.At the end of December 9 negotiating session, as was cus-tomary, Brooks wrote out the following provision:The company agrees to provide a carrying rack for a twowheel hand cart on each trailer. In addition the companywill provide air conditioning and radios on companyowned over the road tractors.The company shall begranted a reasonable amount of time to install the abovementioned articles upon the acquisition of additionalequipment.Chmelka was not asked about the negotiations at anypoint.I conclude that the union negotiators accepted the Em-ployer's language.I note that even in hispost hoctestimonyHubbard does not contend that the union negotiators insistedthat a provision be made for furnishing brooms and shovelsand nothing in the testimony indicates that any point wasmade about cab heaters.This conclusion is supported by thefact that the language was furnished almost immediately toChmelka, yet the matter was never brought up again in thenegotiations and it was not until March 27 that the matterappeared on Weber's list along with other items some ofwhich Respondent stipulated had been agreed to in negotia-tions. I believe that Respondent,on concluding that thenegotiations could be reopened,fought to attempt again to getthe Company to furnish this equipment,but that agreementhad been reached that it would not be furnished. GENERAL DRIVERSLOCAL 749477The third item advanced by Respondent as not having beenincluded in the contractwas a provisionthat the Companywould advance money to the drivers for the payment of driv-er's expenses. According to Brooks the matter was broughtup and he told Chmelka on January 27 that the Company hadalways advanced money to the drivers and expected to con-tinue to do so. At no time did the Union ever ask that thiscommitmentbe put in the contractand it wasnot put in thecontract.With regard the additional 20 cents a ton for country deliv-eriesthe entire dispute between the partiesin the beginningwas the definition of "country deliveries." The Union con-tends that country delivery had alwaysmeant3 miles beyondthe citylimitsand that, when the Employer's spokesmanagreed that they would do it as they had always done, theUnion understood it tomean 3 milesbeyond the city limits.I believe the testimony of Brooks that the rule always hasbeen 3 miles off a Federal,stateor county maintained high-way, but that there had been many breaches of the rule, sothat commonly employees attempted to charge, and fre-quently succeeded, for any delivery outside the city. I foundenlighteningthe testimony of Glenn Rietz, called by the Re-spondent, that prior to the contractnegotiationshe had hadtrouble collecting the 20centsfor deliveries to a ranch in NewCastle, which is farther than 3 miles from town, but has anoil drivewaygoing intothe yardcausing theEmployer toclaim that it was no country delivery. He testified that bothbefore and after the negotiations "itwasjust a no-no to putit down, you just don't do that because it had an oil drivewaygoing inthere." I concluded that the employees well knew therule, but hoped to haveitchanged.Iconclude also thatRespondent, rather thanfinding anambiguity or a misappre-hensionon the part of the employees, attempted to securenew negotiations of the terms already agreed to.With regard to the effective date of the second pickupcharge, Respondent contends that the agreement was that theeffective date would be in 1971 and that at the March 27meeting Brooksadmitted that he had made a mistake.Brooks' testimony was to the contrary that he stated that, inorder to have the contractsignedon that date and avoidfurther controversy, he wouldsaythat he had madea mistakeand change the effective date to 1971 rather than 1972. It isnoteworthythat againno controversyregardingthe effectivedate arose until March 27 although prior to that time Rietz,as well as BusinessRepresentative Chmelka, had gone overthe contract and had told the Employer that it was correctexcept for the omission of the half-day holiday prior toChristmas which the Employer had corrected by March 27.I find that the agreement was that the $3 charge would com-mencein thebeginningof 1972 but that the Union, faced withthe dissatisfaction of the employees with the paychecks theyreceived on March 15reflectingthe changed contract, at-tempted to secure a renegotiation of this provision. I find thatthe Employer's reaction to their demand, of offering to movethe effective date to 1971, was a conciliatory move on its partfor the purpose ofgetting a signedcontract immediately andnot an admission that the draft contract was incorrect.Finally, with regard to the mileage dispute, I am struck bythe testimony of the employees who testified about the meet-ing at which they voted to accept the contract that Chmelkawas so drunk that he had trouble finding his notes and read-ing to them, that he had troubleexplainingthe terms of thecontract and that he was hard to understand Although Rietzhad been present when the agreementwas madeand presum-ably attentive to the negotiations, he does not appear to havemade any submission to the employees with regard to thatprovisio., of the contract. I conclude that, when Chmelkatelephoned Brooks and reported to the employees that theyhad an alternative, his condition was such that the employeesdid not really understand what the alternatives were. I con-cluded from Chmelka's testimony that he was not preparedto say that he told the employees that the cent and a halfadded to the 6.5-cent mileage did not include lodging butrather that he did not tell them that this did not includelodging. I believe that his explanation was confused and pos-sibly contradictory and that the thought that meals wereincluded but lodging was not was an afterthought on his, orthe employees', part. It is clear that at no time during thenegotiations did the Employer split meals and lodging in itsconsideration. The only alternatives were the inclusion of orexclusion of both meals and lodging together. However, thatisnot to say that I find that Chmelka explained anythingclearly at this meeting.In normal contract law, a party who communicates theacceptance of an agreement through an agent is bound by theagent's acts or statements.' I found above that the only provi-sion of the contract as to which there was any doubt orconfusion was the mileage charge and that the doubt or con-fusion raised thereby was occasioned only by the failure ofChmelka, in his drunken condition, to satisfactorily explainto the employees the alternatives. The Respondent contendsthat, because the employees did not understand the alterna-tives, there was no meeting of the minds when they signifiedtheir approval of the contract, the condition on which accept-ance by the Union depended. The Union was the sole deter-minant of its spokesman. That it chose to be represented byan inept business representative was solely its business. Thathe did not drive as hard a bargain as the employees mighthave wished may have been unfortunate, but they had theopportunity, through the provision that ratification was re-to see to it that the bargain he drove was satisfactoryquired,to them. Under these circumstances it is their responsibility,not the Employer's, to understand what it is that they areasked to ratify, if, in fact, Chmelka was as drunk as he wasmade out to be by the testimony. Rietz was present to beasked about the deal that had been made. In addition,Chmelka presumably had with him the written language ofthe Employer's offer and the only variation therefrom was thealternative offer of the reduction of the mileage offer by 1.5cents and the resumption or continuation by the Employer ofitscustom of paying meals and lodging. As I see it, theRespondent is caught on the horns of a dilemma; eitherChmelka was too drunk to report the alternatives, in whichcase the employees were willing to gamble that they had agood deal, or he was not too drunk, in which case the em-ployees ratified the contract as it was offered and are nowseeking to change it because it doesn't work out as well asthey had hoped. In either case, I find, there is no duty on thepart of the Employer to renegotiate and the Respondent hasa duty to sign the contract as it is offered to it. That it hasrefused to sign the contract under these circumstances isclearly a violation of Section 8(b)(3) of the Act and I so find.CONCLUSIONS OF LAW1.The Unionhas refused to bargain with American Col-loid Company within the meaning of Section 8(b)(3) of theAct.2.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and(7) of the Act.'Williston on Contracts, 3d ed , § 94 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYIt having been found that the Respondent has engaged inunfair labor practices within the meaning of Section 8(b)(3)of the Act,my recommended Order will require that it ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policiesof the Act.Upon the basis of the foregoing findings and conclusionsand the entire record in this case,and pursuant to Section10(c) of the Act, there is hereby issued the following recom-mended:'ORDERRespondent, General Drivers and Helpers, Local UnionNo. 749,InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, its officers,agents,and representatives, shall:1.Cease and desist from refusing upon request of Ameri-can Colloid Company to execute a formal contract embody-ing the terms and conditions of employment agreed on by theparties in the negotiations of 1970 and 1971 and ratified bythe employees on February 13, 1971, and from attempting toforce the Employer to bargain further with regard to theterms and conditions contained therein.2. Take the following affirmative action which I find willeffectuate the policies of the Act:(a) Execute and submit to American Colloid Company aformal contract embodying the terms and conditions of em-ployment agreed on by the parties.(b) Post at the Union's office and meeting halls copies ofthe attached notice marked "Appendix."5 Copies of said no-tice, on forms provided by the Regional Director for Region17, after being duly signed by an official representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to its mem-bers are customarily posted. Reasonable steps shall be takenby the Union to insure that said notices are not altered,defaced, or covered by any other material.'In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived forall purposes'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "(c)Mail to the Regional Director for Region 17, signedcopies of the notice for posting by the Employer, if it iswilling, at all locations where notices to its employees arecustomarily posted.(d) Notify the Regional Director for Region 17, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.'In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director for Region 17, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Board having found,after atrial,that we violated Federal law by refusing to sign thecontract with American Colloid Company:WE WILLexecute and submit to American ColloidCompany a formal contract embodying the terms andconditions of employment agreed on and ratified by theemployees on February13, 1971.WE WILL NOTrefuse to bargain with the AmericanColloid Company or attempt during the term of a validagreement to force it to renegotiate any terms or condi-tions embodied in our contract with that Company.GENERAL DRIVERS ANDHELPERS, LOCALUNION No. 749,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of postingand must notbe altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 610FederalBuilding,601 East 12th Street, Kansas City, Mis-souri 64106, Telephone 816-374-5181.